ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claims 2 and 10 are sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicant’s amendments with respect to claims 2 and 10 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
4.	  Remaining Claims 2-6, 9-13, 16, 19-21 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method , computer instructions and a system, comprising, among other limitations,  a set of monitoring control units associated with a geographic region,  determine, based on the received first data  one or more  characteristics of the emergency event;  Application No. : 16/422,633 Filed: May 24, 2019 Page: 3 of 11 select, based on the one or more   characteristics and from among a set of drones that are associated with the geographic region, a drone   as a candidate to  perform a surveillance operation related to the first property; and  transmit one or more instructions identifying the drone that was selected from among the set of drones for output and   a monitoring station server including; a second network interface configured to permit communications between the monitoring application server and the set of drones associated with the geographic region; one or more second processors; and one or more second storage devices that include instructions that are operable, when executed by the one or more second processors, are configured to cause the one or more second processors to: receive the one or more instructions from the monitoring application server; and provide, to the drone identified in the one or more instructions, a deployment instruction that, when received by the drone, causes the drone to perform the surveillance operation related to the first property.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663